

114 SRES 368 ATS: Supporting efforts by the Government of Colombia to pursue peace and the end of the country's enduring internal armed conflict and recognizing United States support for Colombia at the 15th anniversary of Plan Colombia. 
U.S. Senate
2016-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 368IN THE SENATE OF THE UNITED STATESFebruary 9, 2016Mr. Cardin (for himself, Mr. Corker, Mr. Kaine, Mr. Menendez, Mr. Rubio, Mr. Durbin, Mrs. Feinstein, Mr. McCain, Mr. Carper, Mr. Leahy, Mr. Markey, Mr. Coons, Mr. Blunt, Ms. Collins, Mr. Nelson, and Mr. Reed) submitted the following resolution; which was referred to the Committee on Foreign RelationsMarch 16, 2016Reported by Mr. Corker, without amendmentApril 27, 2016Considered and agreed toRESOLUTIONSupporting efforts by the Government of Colombia to pursue peace and the end of the country's
			 enduring internal armed conflict and recognizing United States support for
			 Colombia at the 15th anniversary of Plan Colombia. 
	
 Whereas, on October 1, 2000, President William Clinton, having worked with the support of Republican majorities in the United States Senate and the United States House of Representatives, commenced implementation of the first United States foreign assistance package in support of Plan Colombia;
 Whereas Plan Colombia has received steadfast commitments from the administrations of Presidents William Clinton, George W. Bush, and Barack Obama, and continuously has been strengthened by broad bipartisan support in the United States Congress;
 Whereas the United States Congress, through Plan Colombia, has appropriated more than $9,000,000,000 in foreign assistance to support initiatives of the Government of Colombia to combat the illicit narcotics trade and terrorism, confront irregular armed actors, advance democratic governance, promote economic growth, defend human rights, and pursue a strategy towards sustainable peace;
 Whereas the Government of Colombia, throughout the administrations of Presidents Andrés Pastrana, Álvaro Uribe, and Juan Manuel Santos, has made investments in Plan Colombia and carried out transformational efforts to consolidate domestic security, socioeconomic development, and the rule of law that far exceed those contributions made by the United States;
 Whereas the United States and Colombia have forged a resolute bond through the implementation of Plan Colombia, which has been bolstered by the support of hundreds of thousands of Colombian-Americans and their contribution to American life;
 Whereas, over the past 15 years, levels of crime and violence have subsided sharply in Colombia, with annual per capita homicide rates declining from 62 per 100,000 people in 1999 to 27 per 100,000 people in 2014, and the annual number of kidnappings decreasing from more than 3,000 in 1999 to less than 300 in 2014;
 Whereas the alignment of improved security and sound economic policies has translated into steady growth in Colombia’s Gross Domestic Product, which increased from $86,000,000,000 in 1999 to more than $377,000,000,000 in 2014, and led to greater Foreign Direct Investment, which grew from $1,500,000,000 in 1999 to one of the highest in Latin America at $16,000,000,000 in 2014;
 Whereas the Government of Colombia has made impressive strides in reducing poverty during the last 15 years, with the poverty rate decreasing from 64 percent in 1999 to 28.5 percent in 2014, according to the World Bank;
 Whereas, since 1999, the Government of Colombia has expanded the presence of the state across all 32 territorial departments, has contributed to the professionalism of the Colombian judiciary, and has improved the capacity of the Colombian Army, Navy, Air Force, and National Police;
 Whereas, in November 2012, the Government of Colombia entered into talks to negotiate an end to the country’s enduring conflict with the Revolutionary Armed Forces of Colombia (FARC), a guerilla movement that has ties to the illicit narcotics trade, has kidnapped Colombian and United States civilians, and has been designated by the United States Department of State as a Foreign Terrorist Organization;
 Whereas a half-century of conflict has taken a devastating toll on Colombia’s civilian population, has claimed the lives of more than 220,000 people, and has left more than 6,500,000 people internally displaced, according to the United Nations High Commissioner for Refugees;
 Whereas the internal armed conflict has victimized all Colombians, including women, children, and Afro-descendant and indigenous peoples, and has led to the repeated targeting of leading representatives of civil society, including trade unionists, journalists, human rights defenders, and other community activists;
 Whereas efforts to achieve lasting peace in Colombia must address the hardships faced by victims of the armed conflict, as exemplified by the Government of Colombia’s Law on Victims and Restitution of Land of 2011;
 Whereas the prospects for national reconciliation and sustainable peace in Colombia rely on the effective delivery of justice for victims of the conflict and the ability to hold accountable and appropriately punish perpetrators of serious violations of human rights and international humanitarian law; and
 Whereas a potential accord between the Government of Colombia and the Revolutionary Armed Forces of Colombia (FARC) represents an opportunity to end the enduring conflict in Colombia and bring peace to the Americas: Now, therefore, be it
	
 That the Senate— (1)reaffirms the unwavering support of the Government and people of the United States for the people of Colombia in their pursuit of peace and their aspiration to live in a country free of violent conflict;
 (2)commends efforts to bring an end to Colombia’s enduring internal armed conflict; (3)maintains its commitment to the victims of Colombia’s armed conflict and urges the negotiating parties to forge an agreement that holds accountable perpetrators of serious violations of human rights and international humanitarian law and ensures that they are appropriately punished;
 (4)encourages the Government of Colombia to promote informed public debate about the details of a potential peace accord in advance of voter ratification;
 (5)encourages the Secretary of State to develop a comprehensive, multiyear strategy to ensure the successful implementation and sustainability of a potential peace accord in Colombia, if such an accord is endorsed by the Colombian people, and further strengthen the close bilateral partnership shared by the Governments of the United States and Colombia; and
 (6)reaffirms its commitment to continued partnership between the United States and Colombia on issues of mutual security, including counternarcotics cooperation, combating transnational organized crime, and ensuring justice for those who have caused indelible harm to our populations.